NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-20 directed to inventions non-elected without traverse as indicated in the Non-Final rejection mailed on 9/10/2021. Accordingly, claims 14-20 are cancelled as indicated below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 14-20. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-13 is the recitation in claim 1 of an infill comprising from about 40 wt% to about 60wt% of a polyvinyl chloride resin; from about 5wt% to about 30wt% of a plasticizer derived from a naturally occurring source; from about 2wt% to about 10wt% of a reflective pigment; and from about 0.01wt% to 0.1wt% of a blowing agent; and from about 5wt% to about 30wt% of a filler, wherein the filler is calcium sulfate, calcium carbonate, a silica powder, or a combination thereof, and wherein the filler has a specific gravity of greater than 2, wherein the infill has a melting point of greater than 200ºF, wherein the infill is pelletized and exhibits a specific gravity greater than 1; and wherein the pelletized infill maintains the temperature of an artificial turf field, when disposed throughout the artificial turf field, at a temperature about 15ºF to about 25ºF less than a temperature of a comparative artificial turf under substantially similar ambient and environmental conditions, wherein a comparative infill of the comparative artificial turf consists essentially of crumbed rubber infill.
The closest prior art references are the following: (1) Mundra et al. (US 2014/0235769); (2) Mohanty et al. (US 2005/0123744); and (3) Ingle (US 5,135,813).
Mundra et al. teach a polyvinyl chloride composition (abstract) comprising a bio-based plasticizer and a filler (abstract). Expressly named examples of plasticizer include epoxidized soybean oil and epoxidized corn oil (¶27), which are derived from a naturally occurring source. The PVC is present in a preferably amount of from 30 to 60wt%. The plasticizer is present in a preferable amount of from 15 to 30wt%. The filler is preferably present in a preferable amount of from 5 to 30wt%. See ¶33 of Mundra. Additives including blowing agents and pigments (with an expressly named example of pigment being titanium dioxide, with is an infrared reflective pigment; see ¶31) can further be added in amounts no greater than 15wt%, meaning the amount of blowing agent is from 0 to 15wt% and the amount of pigment (TiO2) is from 0 to 15wt%. Expressly named examples of filler include silica and calcium carbonate, each of which have a specific gravity which meets instant claims 1, as evidenced by Mohanty (US 2005/0123744; see Table 1, ¶41). Mundra teaches that the PVC can be formed into pellets. See ¶42.
Mundra and Mohanty fail to teach any specific direction or motivation to specifically select the blowing agent and titanium dioxide from the list of additives in the specific amounts required by claim 1. As the titanium dioxide appears to provide the effect of maintaining the temperature of an artificial turf field, when disposed throughout the artificial turf field, at a temperature about 15ºF to about 25ºF less than a temperature of a comparative artificial turf under substantially similar ambient and environmental conditions, wherein a comparative infill of the comparative artificial turf consists essentially of crumbed rubber infill, and there is no specific direction or motivation to specifically use from 2wt% to 10wt% of the titanium dioxide disclosed in Mundra over any other type of pigment (it is noted that Mundra also broadly discloses pigments and colorants), the pellets of Mundra will not necessarily provide the effect of maintaining the temperature of an artificial turf field, when disposed throughout the artificial turf field, at a temperature about 15ºF to about 25ºF less than a temperature of a comparative artificial turf under substantially similar ambient and environmental conditions, wherein a comparative infill of the comparative artificial turf consists essentially of crumbed rubber infill. 
Ingle teaches compositions comprising pigments such as titanium dioxide and further teaches that titanium dioxide which is opaque, especially to ultraviolet light, and which reflect radiation, reduce exterior surface temperatures. See column 14, lines 62-68. Ingle teaches that the compositions of the invention have good wet adhesion to foamed materials (abstract). Other additives which can be added to the compositions of Ingle include plasticizers (column 15, line 30) and fillers (column 15, line 46).
Ingle fails to disclose pellets for an infill. Ingle further fails to disclose polyvinyl chloride or a blowing agent are added to the compositions of the invention. Ingle fails to teach that the compositions or cured products produced therefrom provide the effect of maintaining the temperature of an artificial turf field, when disposed throughout the artificial turf field, at a temperature about 15ºF to about 25ºF less than a temperature of a comparative artificial turf under substantially similar ambient and environmental conditions, wherein a comparative infill of the comparative artificial turf consists essentially of crumbed rubber infill. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766